Citation Nr: 0205187	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  96-47 171	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 1991 & Supp. 2001) for 
bilateral glaucoma as a result of VA hospital treatment in 
1982 and subsequent treatment.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


INTRODUCTION

The veteran had active military service from June 1966 to 
July 1969.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas.

The veteran brought a timely appeal to the Court of Veterans 
Appeals (now the United States Court of Appeals for Veterans 
Claims, hereinafter referred to as the Court) from an August 
5, 1998, decision wherein the Board granted a December 20, 
1988, effective date for a 100 percent rating for post-
traumatic stress disorder (PTSD).  The Court vacated the 
August 5, 1998, Board decision and remanded the case for 
another decision taking into consideration matters raised in 
the Court's order.

The Board in June 2000 granted an earlier effective date of 
January 16, 1988, for a 100 percent rating for PTSD.  The 
veteran appealed this decision to the Court and the matter 
remains pending at the Court.  Regarding the appeal of the 
June 2000 Board decision, a record on appeal has been filed 
with the Court and the time for filing a motion to supplement 
the record on appeal has expired.  The issue of entitlement 
to "service connection" for glaucoma, which the Board 
remanded in June 2000, has been designated for appellate 
consideration at this time.  The Board has characterized the 
issue to conform to the July 2000 RO rating decision 
discussed herein.


FINDINGS OF FACT

1.  The Board issued a decision on August 5, 1998 wherein it 
denied entitlement to VA compensation benefits pursuant to 
the provisions of 38 U.S.C.A. § 1151 for bilateral glaucoma 
as a result of VA medical treatment in 1982.  

2.  The Court in November 1999 granted a joint motion of the 
parties to dismiss the issue of compensation for bilateral 
glaucoma as a residual of an eye injury sustained while a VA 
hospital patient in 1982.  

3.  In late November 1999 the appellant applied to the RO to 
reopen the claim for compensation of bilateral glaucoma under 
38 U.S.C.A. § 1151.

4.  The RO in July 2000 issued a rating decision wherein it 
denied compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for bilateral glaucoma as a result of VA 
hospital treatment in 1982 and subsequent treatment.  

5.  The RO in July 2000 enclosed an explanation of appeal 
rights with notice of the decision issued to the appellant 
and his attorney at their respective addresses of record.

6.  The appellant or his attorney did not file a notice of 
disagreement with the July 2000 rating decision; appellate 
review was not initiated and the July 2000 rating decision is 
final.


CONCLUSION OF LAW

A notice of disagreement to initiate appellate review not 
having been filed, the July 2000 RO rating decision is final, 
and there remain no allegations of errors of fact or law for 
appellate consideration.  38 U.S.C.A. §§ 5104, 5107, 7105 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.1(q), 19.4, 19.25, 
20.201, 20.302, 20.1103 (2001) 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3,159 
and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The Board in August 5, 1998 denied entitlement to VA 
disability compensation benefits pursuant to the provisions 
of 38 U.S.C.A. § 1151 for bilateral glaucoma.  Before the 
Court, the parties moved to dismiss the issue of compensation 
for bilateral glaucoma as a residual of an eye injury 
sustained while the veteran was a VA hospital patient in 
1982.  The Court in November 1999 granted the motion.



The record shows that the appellant advised the RO through 
correspondence in September 1999 that he was "opening a 
claim under 38 USC section 1151" for various eye disorders 
including glaucoma as a result of VA medical treatment in 
1982.  

The RO letter in October 1999 advised him that the Board had 
denied the claim for bilateral glaucoma in August 1998, and 
that new and material evidence was needed to reopen the 
claim.  The veteran in October 1999 submitted documents in 
support of the claims he filed in September 1999.

The RO letter in November 1999 advised him that his 
application was incomplete regarding claims recently filed, 
other than glaucoma, explained the concept of the well-
grounded claim and informed him of actions he should take in 
connection with the claim.  He responded later in November 
1999 with a "LETTER OF DISAGREEMENT" wherein he mentioned a 
medical statement that he described as new evidence that 
"reopens" the glaucoma claim.  He also referred to a 
refiled glaucoma claim at the RO in a November 1999 letter to 
a United States Senator.

His attorney in March 2000 filed a motion with the Board to 
assume jurisdiction of the glaucoma claim.  The attorney 
explained that the RO advised it had "stopped work" on the 
claim, that it was denied and a notice of disagreement was 
filed in November 1999.  He elaborated on this matter in a 
brief to the Board in Match 2000 and the Board denied the 
motion in May 2000.  The attorney's letter to the Board later 
in May 2000 indicated it was not clear if the RO could 
adjudicate the glaucoma claim with the additional medical 
evidence while another matter was pending at the Board.  The 
attorney inquired about the issuing of a statement of the 
case and gave the impression that the RO was of the opinion 
that it did not have to "work the glaucoma claim" while the 
claims file was at the Board.

The Board decision in June 2000 relied on the holding in 
Manlincon v. West, 12 Vet. App. 238 (1999) to remand the 
issue of service connection for glaucoma.  The Board referred 
to a November 1999 notice of disagreement on the issue.
After the Board remand, the claims file was supplemented with 
extensive duplicate documents.  In addition to these 
documents was a "LETTER OF DISAGREEMENT" dated in October 
1999 wherein the veteran stated he did not 'FILE FOR 
BILATERAL GLAUCOMA" in September 1999 and that the claim was 
"now pending before COVA."  He attached a recently prepared 
report regarding glaucoma, provided by a neuroradiologist to 
his attorney, to another October 1999 letter to the RO.  
Then, in late November 1999 he informed the RO that he was 
"reopening the bilateral glaucoma claim" with the recently 
received medical report and that he was requesting service 
connection under 38 U.S.C.A. § 1151.  Separately in November 
1999 he informed the RO that he had withdrawn the various 
claims filed in September 1999, but that the glaucoma claim 
was to remain "OPEN" with the newly submitted medical 
opinion.

The next pertinent correspondence was from the veteran's 
attorney to the RO in June 2000 wherein it was asserted that 
the glaucoma claim had been ignored.  The attorney related 
that from conversation with RO "staff people" he learned 
that the claim was found "not well grounded".  He asked for 
a copy of the decision and advised that the veteran disagreed 
with the decision denying service connection for glaucoma.  
Apparently the status of the case was clarified in view of a 
report of contact between the RO and the attorney several 
days after receipt of this letter.  

After review of the record that included a recently obtained 
VA medical opinion, the RO in July 2000 issued a rating 
decision wherein it denied compensation under 38 U.S.C.A. 
§ 1151 for bilateral glaucoma as a result of VA hospital 
treatment in 1982 and subsequent treatment.  The RO in July 
2000 enclosed an explanation of appeal rights and a copy of 
the decision with notice issued to the veteran and his 
attorney at their respective addresses of record.

Criteria

(a) In the case of a decision by the Secretary under section 
511 of this title affecting the provision of benefits to a 
claimant, the Secretary shall, on a timely basis, provide to 
the claimant (and to the claimant's representative) notice of 
such decision. 


The notice shall include an explanation of the procedure for 
obtaining review of the decision. (b) In any case where the 
Secretary denies a benefit sought, the notice required by 
subsection (a) shall also include (1) a statement of the 
reasons for the decision, and (2) a summary of the evidence 
considered by the Secretary.  38 U.S.C.A. § 5104.

Appellate review will be initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished as prescribed in this 
section. Each appellant will be accorded hearing and 
representation rights pursuant to the provisions of this 
chapter and regulations of the Secretary. 

(b)(1) Except in the case of simultaneously contested claims, 
notice of disagreement shall be filed within one year from 
the date of mailing of notice of the result of initial review 
or determination. Such notice, and appeals, must be in 
writing and be filed with the activity which entered the 
determination with which disagreement is expressed (hereafter 
referred to as the ''agency of original jurisdiction''). A 
notice of disagreement postmarked before the expiration of 
the one-year period will be accepted as timely filed. 

(2) Notices of disagreement, and appeals, must be in writing 
and may be filed by the claimant, the claimant's legal 
guardian, or such accredited representative, attorney, or 
authorized agent as may be selected by the claimant or legal 
guardian. Not more than one recognized organization, 
attorney, or agent will be recognized at any one time in the 
prosecution of a claim. 

(c) If no notice of disagreement is filed in accordance with 
this chapter within the prescribed period, the action or 
determination shall become final and the claim will not 
thereafter be reopened or allowed, except as may otherwise be 
provided by regulations not inconsistent with this title. 


(d)(1) Where the claimant, or the claimant's representative, 
within the time specified in this chapter, files a notice of 
disagreement with the decision of the agency of original 
jurisdiction, such agency will take such development or 
review action as it deems proper under the provisions of 
regulations not inconsistent with this title. If such action 
does not resolve the disagreement either by granting the 
benefit sought or through withdrawal of the notice of 
disagreement, such agency shall prepare a statement of the 
case. A statement of the case shall include the following: 

(A) A summary of the evidence in the case pertinent to the 
issue or issues with which disagreement has been expressed. 

(B) A citation to pertinent laws and regulations and a 
discussion of how such laws and regulations affect the 
agency's decision. 

(C) The decision on each issue and a summary of the reasons 
for such decision. (2) A statement of the case, as required 
by this subsection, will not disclose matters that would be 
contrary to section 5701 of this title or otherwise contrary 
to the public interest. Such matters may be disclosed to a 
designated representative unless the relationship between the 
claimant and the representative is such that disclosure to 
the representative would be as harmful as if made to the 
claimant. (3) Copies of the ''statement of the case'' 
prescribed in paragraph (1) of this subsection will be 
submitted to the claimant and to the claimant's 
representative, if there is one. The claimant will be 
afforded a period of sixty days from the date the statement 
of the case is mailed to file the formal appeal. This may be 
extended for a reasonable period on request for good cause 
shown. The appeal should set out specific allegations of 
error of fact or law, such allegations related to specific 
items in the statement of the case. The benefits sought on 
appeal must be clearly identified. The agency of original 
jurisdiction may close the case for failure to respond after 
receipt of the statement of the case, but questions as to 
timeliness or adequacy of response shall be determined by the 
Board of Veterans' Appeals. (4) The claimant in any case may 
not be presumed to agree with any statement of fact contained 
in the statement of the case to which the claimant does not 
specifically express agreement. (5) The Board of Veterans' 
Appeals may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105. 


An appeal consists of a timely filed Notice of Disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal. 38 C.F.R. 
§ 20.200. 

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a Notice of Disagreement. While special wording is 
not required, the Notice of Disagreement must be in terms 
which can be reasonably construed as disagreement with that 
determination and a desire for appellate review. 

If the agency of original jurisdiction gave notice that 
adjudicative determinations were made on several issues at 
the same time, the specific determinations with which the 
claimant disagrees must be identified. For example, if 
service connection was denied for two disabilities and the 
claimant wishes to appeal the denial of service connection 
with respect to only one of the disabilities, the Notice of 
Disagreement must make that clear.  38 C.F.R. § 20.201.

The Notice of Disagreement and Substantive Appeal must be 
filed with the Department of Veterans Affairs office from 
which the claimant received notice of the determination being 
appealed unless notice has been received that the applicable 
Department of Veterans Affairs records have been transferred 
to another Department of Veterans Affairs office. In that 
case, the Notice of Disagreement or Substantive Appeal must 
be filed with the Department of Veterans Affairs office which 
has assumed jurisdiction over the applicable records.  
38 C.F.R. § 20.300.  

(a) Persons authorized. A Notice of Disagreement and/or a 
Substantive Appeal may be filed by a claimant personally, or 
by his or her representative if a proper Power of Attorney or 
declaration of representation, as applicable, is on record or 
accompanies such Notice of Disagreement or Substantive 
Appeal.

(b) Claimant rated incompetent by Department of Veterans 
Affairs or under disability and unable to file. If an appeal 
is not filed by a person listed in paragraph (a) of this 
section, and the claimant is rated incompetent by the 
Department of Veterans Affairs or has a physical, mental, or 
legal disability which prevents the filing of an appeal on 
his or her own behalf, a Notice of Disagreement and a 
Substantive Appeal may be filed by a fiduciary appointed to 
manage the claimant's affairs by the Department of Veterans 
Affairs or a court, or by a person acting as next friend if 
the appointed fiduciary fails to take needed action or no 
fiduciary has been appointed.

(c) Claimant under disability and able to file. 
Notwithstanding the fact that a fiduciary may have been 
appointed for a claimant, an appeal filed by a claimant will 
be accepted.  38 C.F.R. § 20.301.

Except in the case of simultaneously contested claims, a 
claimant, or his or her representative, must file a Notice of 
Disagreement with a determination by the agency of original 
jurisdiction within one year from the date that that agency 
mails notice of the determination to him or her.  Otherwise, 
that determination will become final. The date of mailing the 
letter of notification of the determination will be presumed 
to be the same as the date of that letter for purposes of 
determining whether an appeal has been timely filed.  
38 C.F.R. § 20.302.

The principal functions of the Board are to make 
determinations of appellate jurisdiction, consider all 
applications on appeal properly before it, conduct hearings 
on appeal, evaluate the evidence of record, and enter 
decisions in writing on the questions presented on appeal.  
38 C.F.R. § 19.4.

The claimant and his or her representative, if any, will be 
informed of appellate rights provided by 38 U.S.C. chapters 
71 and 72, including the right to a personal hearing and the 
right to representation. The agency of original jurisdiction 
will provide this information in each notification of a 
determination of entitlement or nonentitlement to Department 
of Veterans Affairs benefits.  38 C.F.R. § 19.25.

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in Rule 302 
(Sec. 20.302 of this part).  38 C.F.R. § 20.1103.

Notice means written notice sent to a claimant or payee at 
his or her latest address of record.  38 C.F.R. § 3.1(q).


Analysis

Duty to Assist

There have been changes in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the VCAA now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West Supp. 2001).  VA has issued final 
regulations to implement the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3,159 and 3.326(a)).  According to Congress it was 
intended that the VCAA will apply to pending claims.

Among other things, this law redefines the obligations of VA 
with respect to the duty to assist and supersedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order). 

In implementing the VCAA, VA provided in section 3.159(c)(1) 
that it will make reasonable efforts to help a claimant 
obtain relevant records from non-Federal-agency sources and 
relevant records in the custody of a Federal agency or 
department.  This record contains VA and private records that 
are relevant to the current appeal.  The appellant did 
cooperate in completing development.  There appears to be no 
basis for further delay since the record is supplemented with 
probative contemporaneous evidence that shows VA and the 
appellant met the obligation to assist with regard to 
development of the record.  

In summary, the record shows that the RO notified the 
appellant of the evidence considered regarding the issue, and 
of the reasoning for the rating determination through the 
notification in July 2000.  The record shows that the 
appellant was afforded the opportunity to submit arguments in 
support of the claim.  The record shows that the appellant 
was given ample opportunity to identify additional evidence 
that could support the claim and did submit evidence.  
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  See also Baker v. 
West, 11 Vet. App. 163, 169 (1998); Grivois v. Brown, 6 Vet. 
App. 136, 139 (1994); Gobber v. Derwinski, 2 Vet. App. 470, 
472 (1992).  

The Board finds nothing in the record or through the VCAA 
that would serve to justify tolling of the time period for 
filing a notice of disagreement.  Tetro v. Gober, 14 Vet. 
App. 100 (2000) provided for review of unappealed decisions 
where grave procedural error had occurred so as to render the 
decision nonfinal.  Other examples of grave procedural error 
referred to in Tetro were Tablazon v. Brown, 8 Vet. App. 359, 
361 (1995) (failure to provide a statement of the case after 
receiving a notice of disagreement); Hauck v. Brown, 6 Vet. 
App. 518, 519 (1994) (failure to provide notification of 
denial tolls period to file a notice of disagreement); Kuo v. 
Derwinski, 2 Vet. App. 662, 666 (1992) (failure to send 
statement of the case to accredited representative tolled 60 
day period to respond) and Ashley v. Derwinski, 2 Vet. App. 
307, 311 (1992) (evidence sufficient to rebut presumption of 
administrative regularity for mailing of appeal notice).  

None of these apply to the facts at hand regarding the July 
2000 RO rating decision.  There is no argument that the 
appellant did not receive adequate notice and appeal rights 
as provided in the regulations in effect at that time.  Nor 
does the veteran argue that he was the victim of bad advice 
or misinformation regarding the claim.  See, for example, 
Bone v. Brown, 9 Vet. App. 446 (1996); Walker v. Brown, 8 
Vet. App. 356 (1995); Lozano v. Derwinski, 1 Vet. App. 184, 
186 (1991).  

However, equitable tolling may be an available remedy if the 
appellant can show VA misled him, and that he reasonably 
relied on the misrepresentation by neglecting to file an 
appeal.  The evidence does not show that.  

There has been no argument in support of the claim to justify 
a belief there was misinformation or other dilatory action by 
VA.  See McCay v. Brown, 106 F.3d 1577, 1582 (Fed. Cir. 1997) 
and Elsevier v. Derwinski, 1 Vet. App. 150, 153-55 (1991), 
interpreting Irwin v. Department of Veterans Affairs, 498 
U.S. 89, 95-96 (1990), see also Bailey v. West, 160 F.3d 1360 
(Fed. Cir. 1998).  

The question here is, in essence, a purely legal question 
that the VCAA would not affect.  See for example Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  Further, the Board must 
observe that the VCAA is not applicable to clear and 
unmistakable error claims that serve as a basis to achieve 
reversal of an unappealed rating decision.  Livesay v. 
Principi, 15 Vet. App. 165 (2001).

The Board finds no error from the perspective of duty to 
assist in the RO actions following the Board.  The failure to 
complete the precise actions the Board asked for did not 
prejudice the appellant since they were requested based on a 
view of the record that proved to be in error.  Stegall v. 
West, 11 Vet. App. 268 (1998).  It must be observed that the 
Board proceeded to remand the issue of compensation for 
glaucoma based upon representations in the record rather than 
from a review of a complete record, which it did not have.  

It is now obvious from records added to the file, but which 
predated the Board's remand, that the Manlincon holding did 
not apply, as there had been no rating decision as reported.  
The Board, mindful of the possibility that such action had 
been taken on the glaucoma claim while the file remained at 
the Board accepted the representations of a claim followed by 
a notice of disagreement as correct and proceeded according 
to the established procedure.  

The RO in essence reopened the claim, denied it on the merits 
after obtaining a medical examination and other records, and 
advised the appellant and his attorney of the decision and 
appeal rights with the enclosed VA Form 4107.  As discussed 
above, there is no basis under applicable law or regulations 
to excuse the nonfiling of a notice of disagreement.


Dismissal

Under 38 U.S.C.A. § 501 the Secretary has authority to 
prescribe all rules and regulations which are necessary or 
appropriate to carry out the laws administered by the 
Department and are consistent with those laws.  VA 
implemented 38 U.S.C.A. § 7105 through 38 C.F.R. § 20.201 
wherein the Secretary defined notice of disagreement.  

Section 7105(a) requires that appellate review will be 
initiated by a notice of disagreement and completed by a 
substantive appeal.  Further, section 7105(b) requires 
pertinently that the notice of disagreement shall be filed 
within one year from the date of mailing of notice of the 
result of initial review or determination.  The statute 
allows for a claimant or the accredited representative to 
file a notice of disagreement.

Although section 7105 does not express a complete and 
unambiguous meaning for the statutory term "notice of 
disagreement" or its sufficiency, VA through 38 C.F.R. 
§ 20.201 defined the term to mean a written communication 
from a claimant or the representative expressing 
dissatisfaction or disagreement with an adjudicative 
determination by the agency of original jurisdiction and a 
desire to contest the result and in terms that can be 
reasonably construed as disagreement with that determination, 
and a desire for appellate review.  

This distinguishes a request for Board review from other 
routine communications.  Section 20.201 has been upheld as 
not procedurally defective, arbitrary or capricious in 
substance, or manifestly contrary to section 7105 or any 
other relevant statute.  See Gallegos v. Principi, No. 01-
7037 (Fed. Cir. Mar. 15, 2002), citing Gilpin v. West, 155 
F.3d 1353, 1356 (Fed. Cir. 1998).

The VA decision included a statement of reasons for the 
decision and a summary of the evidence the rating board 
considered.  See 38 U.S.C.A. § 5104(b).  It provides enough 
information to support a notice of disagreement.  No 
correspondence was received that contained a reference of his 
intent to appeal the July 2000 rating decision.  

It must be observed that the decision and statement of appeal 
rights were mailed to the appellant and his representative at 
their respective addresses of record, and not returned as 
undelivered.  Thus, from a fair reading of the record, there 
is no reason to question administrative regularity.  In the 
absence of clear evidence to the contrary, the law presumes 
the regularity of the administrative process.  Mindenhall v. 
Brown, 7 Vet. App. 271, 274 (1994) (citing Ashley, 2 Vet. 
App. at 64-65) (citing to United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15, 47 S.Ct. 1, 6, 71 L.Ed. 
131 (1926)).

In summary, the appellant did not appeal the RO's denial of 
compensation benefit pursuant to the provisions of section 
1151 for glaucoma in July 2000 in a timely fashion, and that 
determination thus became final.  See 38 U.S.C.A § 
7105(b)(1), (c); 38 C.F.R. §§ 20.200, 20.302(a); Fluker v. 
Brown, 5 Vet. App. 296, 297 (1993).  There is simply no 
evidence in the record that a notice of disagreement was ever 
filed with respect to the July 2000 rating decision.  That 
is, at a minimum there was no written communication from the 
appellant or his representative within the year after notice 
that expressed dissatisfaction or disagreement with the July 
2000 RO adjudication regarding glaucoma and a desire to 
contest the decision.  38 C.F.R. §§ 20.201; 20.302(a); 
Hamilton v. Brown, 4 Vet. App. 528, 531 (1993).  

To initiate review by the Board, the appellant is required to 
file a notice of disagreement.  The June 2000 letter could 
not express disagreement with an adjudication that had not as 
yet been completed.  In essence, the appellant had not yet 
received notice of the RO's July 2000 decision with which he 
could disagree.  See Hauck v. Brown, 6 Vet. App. 518, 519 
(1994) (per curiam opinion); see also Cates v. Brown, 5 Vet. 
App. 399 (1993).  

Since there has been no notice of disagreement filed with 
respect to the appellant's new claim, the Board does not have 
jurisdiction to review the matter.  The parties moved before 
the Court to dismiss an appeal of the Board's 1998 decision 
on the same matter and the Court granted the motion.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  The appellant has not filed a 
notice of disagreement and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed without 
prejudice.


ORDER

The appeal is dismissed.



		
RONALD R. BOSCH
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


